TIMBERS, Circuit Judge
(dissenting):
I dissent from the denial of reconsideration en banc.
Aside from the fact that four of the eight active judges of this Court (including two members of the panel who heard and decided the ease originally) have voted in favor of en banc reconsideration, it does seem to me that a substantial question of unusual importance is presented by the panel’s application of the substantial evidence test in reviewing the FPC’s determination that the benefits of the project outweigh the environmental damages.